Title: To George Washington from the Rhode Island Council of War, 15 January 1778
From: Rhode Island Council of War
To: Washington, George



State of Rhode-Island &c.In Council of War. Providence January 15th 1778.
Sir.

We had the Honor of receiving your Excellency’s favor of the 29th Ultimo, inclosing a return of the Rhode Island Regiments; it gives us very sensible Pain, when we consider the deficiency in our Battalions, and how impracticable it is for us at present to remedy it. We have ever esteemed it of the highest and most important consequence to have the Continental Battalions compleat, for which Purpose we have exerted our utmost abilities in order to effect it, but the Measures have proved abortive. The Reason is obvious, for in Decr 1776 the Enemy took possession of about one Third part of our little State, with a very strong Naval and Land force, fixed themselves in the center of our Country, which obliged us immediately to take measures for securing that Part which remained in our Possession, for which Purpose, two Regiments of Infantry and one Regiment of Artillery were by the General Assembly Voted to be raised to serve 15 Months, in order to give some respite to the Militia. In January last a Committee from the four New England States convened here, in order to point out some effectual Measures for preventing the Enemys making further progress in the New England States, and recommended to their several Legislatures that it was absolutely necessary that a Body of Six Thousand Men should be kept up for that Purpose, for so long Time as the Enemy should remain in Possession of Rhode-Island; none of the New England States furnished the Quota assigned them save New Hampshire a few Months; which obliged us great part of the Time since that Period to call forth one half part of all the fencible Men in the State; at Times when we thought ourselves in less danger a Quarter part, which entirely prevented the filling our Continental-Battalions, and altho’ the Enemy were in force at Rhode-Island, we were by our repeated exertions enabled to furnish near One Thousand Men for our Continental Battalions.

The Militia have been called forth to serve for short Periods in order that their Husbandry might not be quite neglected, which obliged us to make frequent Payments to them, and other demands for the support of Government, exhausted our Treasury in such a manner that we were not able to purchase Vessels & Cargoes in the neighbouring States to send to foreign Markets for Cloths—Our Manufactories being very small, and our own Ports intirely shut up, has made it extreme difficult, for to procure the necessary Cloathing for our Battalions.
We have taken the greatest pains, and the utmost diligence has been used in order to procure Cloathing—And we were able Yesterday to send forward One Thousand pair of Stockings, Three Hundred & Two Shirts, Fifty Coats, One Hundred pair of Breeches, Four Hundred & Seventy Three pair of Shoes, & Seventy Two Hatts for the use of our Two Battalions.
The Enemy are still very formidable at Rhode-Island Lord Howe with Nine Sail of the Line, Twenty Frigates & Sloops of War, with One Hundred & Eighty Transports are in the Harbor of Newport and the Narragenset-Bay. We have intelligence that a Body of their best Men are selected out for some Expedition—that we are daily in expectation of being Attacked, and are in a miserable Condition for defence. We think we have been rather neglected when so considerable a part of the Enemy are in possession of part of our State & our Continental Battalions called away.
By the failure of the late intended Expedition against Rhode-Island the General who commands here hath so far lost the confidence of the People, that but little can be expected from his future Services in this State.
We shall at all Times chearfully contribute to the utmost of our Abilities in the general defence of the United States, & should be very happy if it was in our power to immediately fill up our Continental Battalions. We have sent forward this Day by Lt Chapin of Col. Sherburnes Regiment Eight recruits well Cloathed.
We have appointed in each Town within this State one or more Persons for the purpose of recruiting and apprehending Deserters whereby the Body has become so numerous, that it is needless to trouble your Excellency with a list of the Names, any concern respecting thereto addressed to the Council of War will be strictly attended to. We are with great Esteem & Respect your Excellency’s most Obedt hble Servts

Signed in behalf of the Council of WarNichs Cooke

